      Case 4:21-cv-02010 Document 1 Filed on 06/18/21 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

JOSE CASTELLANOS,                               §
                                                §
v.                                              §      CIVIL ACTION NO. 4:21-cv-21-02010
                                                §
HOME DEPOT U.S.A. INC.,                         §
D/B/A THE HOME DEPOT                            §
                                                §

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant HOME DEPOT U.S.A., INC. (“Home Depot”), Defendant in

the above-entitled and –numbered cause, and files this Notice of Removal pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446.

                                    I.      BACKGROUND

1.     Home Depot is the defendant in a civil action pending in the 430th Judicial District Court

       of Hidalgo County, Texas, entitled Cause No. C-1838-21-J; Castellanos, Jose Luis v.

       Home Depot U.S.A., Inc.; In the 430th Judicial District Court, Hidalgo County, Texas.

       (hereinafter referred to as the “State Court Action”). An Index of State Documents Filed

       with the Notice of Removal is attached hereto as Exhibit “A” and true and correct copies

       of all process, pleadings, and orders served upon Home Depot in the State Court Action

       are attached hereto as Exhibit “B,” as required by 28 U.S.C. § 1446(a).

2.     The State Court Action was filed on May 13, 2021. Home Depot was served with

       Plaintiff’s Original Petition (hereinafter referred to as the “Petition”) on May 21, 2021.

       The Petition asserts negligence claims against Home Depot, based on a personal injury

       accident that allegedly occurred in a Home Depot Store in Hidalgo County, Texas on

       November 18, 2019, when lumber fell from a shopping cart on to Plaintiff Jose Luis

       Castellanos’ (“Plaintiff”) shoulder and arm at the store’s parking lot.
        Case 4:21-cv-02010 Document 1 Filed on 06/18/21 in TXSD Page 2 of 4




3.       In the Petition, Plaintiff specifically states that he is seeking monetary relief over

         $1,000,000.00. Thus, it is facially apparently from the Petition that Plaintiff seeks

         damages in excess of $75,000.00, such that the amount in controversy requirement for

         diversity jurisdiction is satisfied. Therefore, this Notice of Removal is timely filed within

         thirty (30) days of service of process of the first pleading or other paper from which it

         could be determined that the amount in controversy is in excess of $75,000.00, exclusive

         of costs. See 28 U.S.C. § 1446(b).

                              II.     DIVERSITY OF CITIZENSHIP

4.       Plaintiff is, and was at the time of filing of this action, a citizen of the State of Texas.

5.       Home Depot is, and was at the time of the filing of this action, a corporation incorporated

         under the laws of the State of Delaware with its principal place of business in Atlanta,

         Georgia. Consequently, Home Depot is a citizen of the States of Delaware and Georgia.

6.       Consequently, the district courts of the United States have original jurisdiction over this

         action based on complete diversity of citizenship amongst and between the parties, in that

         Plaintiff and Home Depot are now, and were at the time this action commenced, diverse

         in citizenship from each other.

7.       Under 28 U.S.C. § 1446(a), venue of the removed action is proper in this Court as it is the

         district and division embracing the place where the State Court Action is pending.

8.       Pursuant to 28 U.S.C. § 1446(d), Home Depot will promptly give written notice of the

         filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

         Removal with the District Clerk of Hidalgo County, Texas, where the State Court Action

         was previously pending.

9.       Jury Demand – Home Depot hereby requests a trial by jury on all issues and claims in

         this cause.

         WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case styled

Cause No. C-1838-21-J; Castellanos, Jose Luis v. Home Depot U.S.A., Inc.; In the 430th Judicial

District Court, Hidalgo County, Texas, and respectfully requests that this Court assume full


4846-0466-7887.1                                     2
        Case 4:21-cv-02010 Document 1 Filed on 06/18/21 in TXSD Page 3 of 4




jurisdiction of this proceeding for all purposes as if originally filed in this Court, including but

not limited to issuing any orders necessary to stay proceedings in the State Court Action.

                                              Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                      / s / Joelle G. Nelson
                                              JOELLE G. NELSON
                                              Texas Bar No. 24032501
                                              24 Greenway Plaza, Suite 1400
                                              Houston, Texas 77046
                                              Phone: 713.659.6767
                                              Fax: 713.759.6830
                                              Joelle.Nelson@lewisbrisbois.com



OF COUNSEL:

LEWIS BRISBOIS BISGAARD & SMITH LLP
AMANDINE E. SMITH
Texas Bar No. 24088428
24 Greenway Plaza, Suite 1400
Houston, Texas 77046
Phone: 713.659.6767
Fax: 713.759.6830
Amandine.Smith@lewisbrisbois.com
ATTORNEYS FOR DEFENDANT,
HOME DEPOT U.S.A, INC.




4846-0466-7887.1                                 3
        Case 4:21-cv-02010 Document 1 Filed on 06/18/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record pursuant to the Federal Rules of Civil Procedure on this the 18th day of
June 2021:

Counsel for Plaintiff
Ezequiel Reyna, Jr.
Tomas A. Caquias
LAW OFFICES OF EZEQUIEL REYNA, JR., P.C.
702 W. Expressway 83, Suite 100
Weslaco, Texas 78596
Phone: 956.968.9556
Fax: 956.969.0492
Email: lsmiguel@zreynalaw.com
dolivarez@zreynalaw.com
tcaquias@zreynalaw.com
cristina@zreynalaw.com




                                                      / s / Joelle G. Nelson
                                                    JOELLE G. NELSON




4846-0466-7887.1                                4
